



Exhibit 10.3
[exhibit103cmoformofop_image1.jpg]
CA, INC. 2011 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT


[Participant Name] ("Optionee")
        

--------------------------------------------------------------------------------

Name of Optionee


Total Number of Shares Subject to Option Granted
[Number of Shares Granted]
Grant Date
[Grant Date]
Exercise Price
[Exercise Price]
Expiration Date
[Expiration Date]





THIS AGREEMENT, including without limitation Appendix A hereto, (this
"Agreement"), dated as of the date set forth above and entered into by and
between CA, Inc., a Delaware corporation (the "Company") and the
above-referenced Optionee, provides for the grant of a nonqualified stock option
under the CA, Inc. 2011 Incentive Plan (the "Plan"). This Agreement incorporates
by reference the terms of the Plan, and Participant’s offer of employment dated
[insert] (“Offer of Employment”). In the event of any conflict between the terms
of this Agreement and the terms of the Plan, the terms of the Plan will control.
Except as otherwise provided in this Agreement, capitalized terms in this
Agreement will have the meanings specified in the Plan.


1.
Grant of Option

The Company hereby grants to the Optionee an option (the "Option") to purchase
the number of shares of Common Stock set forth above at an exercise price per
share set forth above which is equal to the Fair Market Value of such shares on
the date the Option is granted (the "Grant Date"). The Option is not an
"incentive stock option" within the meaning of Section 422 of the Code.


2.
Vesting of Option

The Option will vest with respect to 34% of the underlying shares of Common
Stock on the first anniversary of the Grant Date and with respect to an
additional 33% of the underlying shares of Common Stock on each of the second
and third anniversaries of the Grant Date. Except as provided in Section 8 and 9
of this Agreement, the Option will expire and will not be exercisable after ten
years from Grant Date (the "Expiration Date"). Notwithstanding the foregoing,
the Company may extend the term of the Option to reflect certain securities
trading blackouts that the Company may impose in order to comply with applicable
laws.


3.
Exercise of Option

To the extent that the Option is exercisable, the Optionee may exercise the
Option by delivering to the Company or its agent a properly executed exercise
notice on a form approved by the Committee. The Company will not permit the
exercise of the Option if the Company determines, in its sole and absolute
discretion, that issuance of shares underlying the Option could violate any law
or regulation.





--------------------------------------------------------------------------------



In the event of the Optionee's death, the Option may be exercised by the
executor or administrator of a deceased Optionee's estate, or by the person or
persons to whom the Option has been transferred by the Optionee's will or the
applicable laws of descent and distribution, provided that the Company will be
under no obligation to deliver shares underlying the Option unless and until the
Company is satisfied that the person exercising the Option is the duly appointed
executor or administrator of the deceased Optionee or the person to whom the
Option has been transferred by the Optionee's will or by the applicable laws of
descent and distribution.


4.
Payment of Exercise Price

Payment of the exercise price of the Option may be made in cash or by certified
check, bank draft, wire transfer or postal or express money order or any other
form of consideration approved by the Committee. Alternatively, payment of the
exercise price may be made by (a) delivering to the Company, or its agent, a
properly executed exercise notice, together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale proceeds with
respect to the portion of the shares to be acquired upon exercise having a Fair
Market Value on the date of exercise equal to the sum of the applicable portion
of the exercise price being so paid and appropriate tax withholding, (b)
tendering (actually or by attestation) to the Company previously acquired Shares
that have been held by the Optionee for at least six months having a Fair Market
Value on the date prior to the date of exercise equal to the applicable portion
of the Exercise Price being paid, or (c) any combination of the foregoing.
Payment of the exercise price of the Option must be made in full for all shares
for which the Option is exercised at the time of such exercise, and no shares
will be delivered until such payment is made. Notwithstanding the foregoing, a
form of payment will not be available if the Company determines, in its sole and
absolute discretion, that such form of payment could violate any law or
regulation.


5.
Delivery of Shares

The Company will not be obligated to deliver any shares underlying the Option
unless and until the Company is satisfied that (a) proper arrangements have been
made with the Company for the payment of any applicable tax withholding
obligations, (b) all requirements of all applicable laws have been met, (c) in
the event the outstanding Common Stock is at the time listed upon any stock
exchange, the shares to be delivered have been listed, or authorized to be
listed, upon official notice of issuance upon the exchanges where it is listed,
and (d) all legal matters in connection with the issuance and delivery of the
shares have been approved by counsel of the Company. The Optionee will have no
rights of a stockholder until the shares are actually delivered to the Optionee.
Common Stock to be delivered upon the exercise of the Option may constitute an
original issue of authorized stock or may consist of treasury stock.


6.
Transferability of Option

Except as provided below, the Option may not be transferred by the Optionee
other than by will or the laws of descent and distribution and during the
Optionee's lifetime the Option may be exercised only by the Optionee.
Notwithstanding the foregoing, the Option may be transferred by the Optionee to
his or her family members or to one or more trusts for the benefit of such
family members or to one or more limited partnerships in which such family
members are the only partners; provided that (a) the Optionee does not receive
any consideration for such transfer, (b) written notice of any proposed transfer
and the details thereof will have been furnished to the Committee at least three
days in advance of such transfer, and (c) the Committee consents to the transfer
in writing. If the Option is transferred pursuant to this provision, it will
continue to be subject to the same terms and conditions that were applicable to
such Option immediately prior to transfer and the Option may be exercised by the
transferee only to the same extent that the option could have been exercised by
the Optionee had no transfer been made. For this purpose, the Optionee's "family
members" will include the Optionee's spouse, children, grandchildren, parents,
grandparents (whether natural, step, adopted or in-laws) siblings, nieces,
nephews and grandnieces and grandnephews.





--------------------------------------------------------------------------------



7.
Death or Termination of Employment Due to Disability

If the Optionee dies or incurs a Termination of Employment due to Disability
while employed by or providing services to the Company, any portion of the
Option that has not become exercisable as of the date of the Optionee's death or
Termination of Employment due to Disability will become exercisable in full and
will remain exercisable (a) in the case of the Optionee's death, by the estate
of the deceased Optionee or the person given authority to exercise the Option by
the Optionee's will or by operation of law for a period of one year following
the Optionee's death, but not later than the expiration date of the Option; and
(b) in the case of the Optionee's Termination of Employment or Disability, by
the Optionee for a period of one year following the Optionee's Termination of
Employment due to Disability, but not later than the Expiration Date.


8.
Other Termination of Employment



(a)
Except as otherwise provided in this Agreement or the Plan, upon the Retirement
of the Optionee, the portion of the Option that is not exercisable as of the
date of such Retirement will be forfeited as of the date of such Retirement and
the portion of the Option that is exercisable as of the date of such Retirement
must be exercised, if at all, within one year after the date of such Retirement,
but in no event after the Expiration Date.



(b)
In the event the Company terminates Optionee’s employment without Cause or
Optionee terminates employment for Good Reason (as such terms are defined in
Optionee’s Offer of Employment) any unvested Options shall immediately vest as
of the Termination Date (as defined in the Offer of Employment) but will not be
exercisable prior to their original vesting date set forth above. Each
individual tranche of stock options shall remain exercisable for a period of one
(1) year following their original vesting date, but in no event after the date
such stock options would otherwise lapse



(c)
Except as otherwise provided in this Agreement or the Plan upon the Optionee's
Termination of Employment, for any other reason other than death, Disability,
Retirement, or Termination of Employment as set forth in Section 8 (b) above the
portion of the Option that is not exercisable as of the Optionee's Termination
of Employment will be forfeited as of the Optionee's Termination of Employment
and the portion of the Option that is exercisable as of the Optionee's
Termination of Employment must be exercised, if at all, within 90 days after
such Termination of Employment.

    


9.
Forfeiture and Recovery and Reimbursement of Option Gain

Notwithstanding any other provision of this Agreement or the Plan to the
contrary, the Option will be terminated and become null and void without
consideration if the Optionee, as determined by the Committee in its sole
discretion, engages in any Prohibited Activities (as defined in Appendix A).


If the Optionee engages in any of the Prohibited Activities, the Optionee shall,
at the sole discretion of the Committee, forfeit any gain realized in respect of
any Option that has been exercised within 12 months prior to the Optionee's
Termination of Employment (the "Affected Option"), which gain shall be deemed to
be an amount equal to aggregate of the difference between the Exercise Price of
the Affected Option and the corresponding Fair Market Value (as defined in the
Plan), on the applicable exercise date, of the shares of Common Stock deemed
delivered to the Optionee (including any shares sold or withheld to cover any
portion of the payment of its exercise price and/or tax withholding). The
Optionee shall repay such gain to the Company immediately after demand by the
Company, but not later than ten days following such demand. The amount of the
gain calculated pursuant to this Section 9 shall not take into account any taxes
paid by or withheld from the Optionee in connection with the exercise of the
Affected Option.





--------------------------------------------------------------------------------



The foregoing provision will be applied in compliance with applicable laws,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and the Optionee will be subject to such forfeiture and recovery
and reimbursement policies that the Company or any of its Related Companies may
establish to comply with such laws from time to time.


10.
Changes In Stock

The Option is subject to the adjustment provisions set forth in Sections 4.11,
5.3 and 5.4 of the Plan.


11.Tax Withholding
As a condition to the delivery of any shares pursuant to the exercise of the
Option, the Optionee is required to pay tax withholding obligations related
thereto by:


(a)
payment to the Company in cash or by certified check, bank draft, wire transfer
or postal or express money order an amount sufficient to satisfy any applicable
tax withholding obligations;

(b)
through any of the exercise price payment methods described in Section 4 of this
Agreement; or

(c)
instructing the Company to withhold shares that would otherwise be issued on
exercise having a Fair Market Value on the date of exercise equal to the
applicable portion of the tax withholding obligations being so paid.



12.No Guarantee of Employment or Service
The Option will not obligate the Company or any Related Company to retain the
Optionee in its employ or service for any period.


13.Governing Law; Severability; Choice of Law
This Agreement will be governed by the internal substantive laws, and not the
choice of law rules, of the State of New York and construed accordingly, to the
extent not superseded by applicable federal law. If any provision of the
Agreement is held unlawful or otherwise invalid or unenforceable, in whole or in
part, the unlawfulness, invalidity or unenforceability will not affect any other
provision of this Agreement or part thereof, each of which will remain in full
force and effect. Any action related to this Agreement shall be brought
exclusively in the federal or state courts of the State of New York, County of
Suffolk. The Optionee will accept service of process as provided under New York
law or by registered mail, return receipt requested, and waive any objection
based upon forum non conveniens or as to personal jurisdiction over the Optionee
in federal or state courts of the State of New York, County of Suffolk. The
choice of forum set forth in this Section 13 shall not be deemed to preclude the
enforcement of any judgment obtained in such forum in any other jurisdiction.


14.Acceptance and Acknowledgment
By accepting this Agreement, the Optionee:


(a)
accepts and acknowledges receipt of the Option which has been issued to the
Optionee under the terms and conditions of the Plan;

(b)
acknowledges and confirms the Optionee's acceptance and agreement to the
collection, use and transfer, in electronic or other form, of personal
information about the Optionee, including, without limitation, the Optionee's
name, home address, and telephone number, date of birth, social security number
or other identification number, and details of all the Optionee's shares held
and transactions related thereto, by the Company and its Related Companies and
agents for the purpose of implementing, administrating and managing the
Optionee's participation in the Plan, and further understands and agrees that
the Optionee's personal information may be transferred to third parties
assisting in the implementation, administration and management of the Plan, that
any recipient




--------------------------------------------------------------------------------



may be located in the Optionee's country or elsewhere, and that such recipient's
country may have different data privacy laws and protections than the Optionee's
country;
(c)
acknowledges and confirms the Optionee's consent to receive electronically this
Agreement, the Plan and the related Prospectus and any other Plan documents that
the Company is required to deliver;

(d)
acknowledges that a copy of the Plan and the related Prospectus is posted on the
Company's website and that the Optionee has access to such documents;

(e)
agrees to be bound by the terms and conditions of this Agreement and the Plan
(including, but not limited to, Section 7.5 of the Plan, Section 9 of this
Agreement and Appendix A to this Agreement), as may be amended from time to
time;

(f)
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any questions related to the Plan or this
Agreement;

(g)
understands that neither Plan nor this Agreement gives the Optionee any right to
employment or service with the Company or any Related Company and that the
Option is not part of the Optionee's normal or expected compensation, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Optionee's employer;

(h)
understands and acknowledges that the grant of the Option is expressly
conditioned on the Optionee's adherence to the terms of the applicable policies
and procedures of the Company and its Related Companies.

15.Entire Agreement
This Agreement and the Plan and, to the extent applicable to the Optionee, any
written employment agreement between the Optionee and the Company, constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede in their entirety all prior undertakings and agreements
between the parties with respect to the subject matter hereof.






By:     /s/ Michael P. Gregoire
Michael P. Gregoire
CEO













--------------------------------------------------------------------------------





Appendix A


1.
Prohibited Activities. The Optionee recognizes that the Company is engaged in a
highly competitive business and that its customer, employee, licensee, supplier
and financial relationships are of a highly sensitive nature. As a reasonable
means to protect the Company's Confidential Information (as defined in the
subclause (a) below), investment, relationships, and goodwill, and in
consideration for the Option grant, the Optionee agrees that, to the extent
permitted by applicable law, the Optionee will not, either during his or her
employment or for a period of 12 months following the termination of his or her
employment (or such longer period specified below) for any reason engage in any
of the following "Prohibited Activities":



(a)
Engage in any business activity in a Restricted Area that competes with the
business activities of the Company and its corporate affiliates about which
Optionee either had (i) a job responsibility to promote, or (ii) access to
Confidential Information. "Restricted Area" for purposes of this Agreement,
means a geographic area that the Optionee served or covered on behalf of the
Company at any time within the 18 months preceding the end of his or her
employment with the Company. "Confidential Information," for the purposes of
this Agreement, means information, including information that is conceived or
developed by the Optionee that is not generally known to the public and that is
used by the Company in connection with its business. By way of example, the term
"Confidential Information" would include: trade secrets; processes; formulas;
research data; program documentation; algorithms; source codes; object codes;
know-how; improvements; inventions; techniques; training materials and methods;
product information; corporate strategy; sales forecast and pipeline
information; research and development; plans or strategies for marketing and
pricing; and information concerning existing or potential customers, partners,
or vendors. The Optionee understands that this list is not all-inclusive and
merely serves as examples of the types of information that falls within the
definition of Confidential Information.



(b)
Solicit, call on, service or induce others to solicit, call on or service any
"Customer" for the purpose of inducing it to license or lease a product or
provide it with services that compete with a product or service offered by the
Company. A "Customer," for purposes of this Agreement, means any person or
business entity that licensed or leased a Company product or obtained Company
services within the 18 months preceding the end of the Optionee's employment
with the Company and that the Optionee had solicited, called on, or served on
the Company's behalf anytime within that 18-month time period.



(c)
Solicit, call on, or induce others to solicit or call on, any "Prospective
Customer" for the purpose of inducing it to license or lease a product or
provide it with services which compete with a product or service offered by the
Company. A "Prospective Customer," for purposes of this Agreement, is any person
or business entity that the Optionee solicited or called on (whether directly or
through another Company agent at the Optionee's direction) on behalf of the
Company anytime within the 12 months preceding the end of the Optionee's
employment with the Company.



(d)
Directly or indirectly through others, hire any employee or contractor of the
Company, or solicit or induce, or attempt to solicit or induce, any Company
employee or contractor to leave the Company for any reason.



(e)
For any period following the termination of the Optionee's employment, violate a
non-competition, non-solicitation or non-disclosure covenant or agreement
between the Optionee and the Company or any Related Company (including, without
limitation, the Employment and Confidentiality Agreement signed at or around the
time of the Optionee's hire).



Different restrictions apply if, at or prior to termination, the Optionee was or
had been a programmer, software engineer, analyst, support technician, quality
assurance technician, technical documentation writer and/or a manager in a
research and development capacity. If so, then the Optionee's obligations under
this Paragraph



--------------------------------------------------------------------------------



1 shall be satisfied if the Optionee does not, for one year following
Termination of Employment for any reason, work on any program or product which
may be competitive with any program or product of the Company with which the
Optionee was involved in a research and development or support capacity anytime
within the 18 months preceding the end of the Optionee's employment with the
Company.




2.
Tolling of Covenants in the Event of Breach. In the event the Optionee engages
in any of the Prohibited Activities, the time period of the violated covenant(s)
shall be tolled throughout the duration of any violation and shall continue
until the Optionee has complied with such covenant(s) for a period of 12
consecutive full months.



3.
Injunction. The Optionee acknowledges that, by virtue of the Optionee's
employment with the Company, the Optionee will have access to Confidential
Information of the Company, the disclosure of which will irreparably harm the
Company. The Optionee further acknowledges that the Company will suffer
irreparable harm if the Optionee breaches any of the Optionee's obligations
under this Agreement. Therefore, the Optionee agrees that the Company will be
entitled, in addition to its other rights, to enforce the Optionee's obligations
through an injunction or decree of specific performance from a court having
proper jurisdiction. Any claims the Optionee may assert against the Company
shall not constitute a defense in any injunction action brought by the Company
to force the Optionee to keep the promises the Optionee made in this Agreement.



4.
Authorization to Modify Restrictions. The Optionee agrees that the restrictions
contained in this Agreement are reasonable. However, if any court having proper
jurisdiction holds a particular restriction to be unreasonable, that restriction
shall be modified only to the extent necessary in the court's opinion to make it
reasonable and the remaining provisions of this Agreement including without
limitation Appendix A shall nonetheless remain in full force and effect. The
other provisions of this Agreement are likewise severable.

    
5.
General.



(a)
The Optionee understands and agrees that, if the Company is successful in a suit
or proceeding to enforce any of the terms of this Agreement, the Optionee will
pay the Company's costs of bringing such suit or proceeding, including its
reasonable attorney's fees and litigation expenses (including expert witness and
deposition expenses).

 
(b)
This Agreement shall inure to the benefit of and may be enforced by the Company,
its successors and assigns. Except as otherwise permitted by this Agreement,
this Agreement is personal to the Optionee and the Optionee may not assign it.



(c)
The Company’s rights under this Agreement shall be in addition to any rights it
may have under any other Agreement with Optionee.



(d)
Any failure to enforce the terms of this Agreement with any other employee of
the Company shall not be deemed a waiver by the Company to enforce its rights
under this Agreement. Further, any waiver by the Company of any breach by the
Optionee of any provision of this Agreement, shall not operate or be construed
as a waiver of any subsequent breach hereof.






